                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JEFFREY D HOUSE,

                         Plaintiff,
                                                                   Case No. 19-cv-1307-bhl
        v.

NICHOLAS GROTH, et al.,

                    Defendants,
______________________________________________________________________________

                                                  ORDER


        On September 10, 2019, Plaintiff Jeffrey House filed a pro se complaint against multiple
members of the Racine Police Department. (ECF No. 1.) That same day, plaintiff filed a motion for
leave to proceed without prepayment of the filing fee. (ECF No. 2.) On September 23, 2019, Attorneys
Paul Strouse and Thomas Napierala filed notices of appearance on behalf of the plaintiff. (ECF No. 4.)
On November 14, 2019, Attorney Strouse filed an amended complaint, adding the City of Racine as a
defendant. (ECF No. 5.) Defendants then filed a motion to dismiss. (ECF No. 12.) In response,
plaintiff filed a brief opposing the motion to dismiss and a “Notice of Motion, Motion and Brief in
Support of Leave to Conduct Limited Discovery and to File Amended Complaint.” (ECF Nos. 14, 15.)
        On September 21, 2020, the case was reassigned to Judge Brett H. Ludwig. After a review of the
record, it became clear that the motion to proceed without prepayment of the filing fee has not been ruled
on. Since plaintiff is now represented by counsel, the Court will deny plaintiff’s motion to proceed
without prepayment of the filing fee and order the plaintiff to pay the filing fee within 14 days or the case
will be dismissed. Accordingly,
        IT IS HEREBY ORDERED that, plaintiff’s motion to proceed without prepaying of the filing
fees, ECF No. 2, is DENIED.
        IT IS FURTHER ORDERED that plaintiff shall pay the required filing fee by December 31,
2020, or the Court will dismiss the case.
        Dated at Milwaukee, Wisconsin on December 17, 2020.



                                                            s/ Brett H. Ludwig
                                                            BRETT H. LUDWIG
                                                            United States District Judge



             Case 2:19-cv-01307-BHL Filed 12/17/20 Page 1 of 2 Document 22
Case 2:19-cv-01307-BHL Filed 12/17/20 Page 2 of 2 Document 22
